ORDER
The Disciplinary Review Board having filed a report with the Court on December 14, 1995, recommending that JOHN A. MOORE of JERSEY CITY, who was admitted to the bar of this State in 1983, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated April 7,1995, and who remains suspended at this tíme, be disbarred for his conduct in two matters, including lack of diligence, in violation of RPC 1.3, failure to keep his client reasonably informed and to comply promptly with reasonable requests for information, in violation of RPC 1.4(a), failure to return sizeable unearned retainers, in violation of RPC 1.16, and failure to cooperate with the disciplinary authorities, in violation of RPC 8.1(b);
And respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that JOHN A. MOORE be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that JOHN A. MOORE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that JOHN A. MOORE reimburse the Disciplinary Oversight Committee for appropriate administrative costs.